DETAILED ACTION
Notice to Applicant

The following is a NON-FINAL action upon examination of application number 16/715,776 filed on 12/16/2019. In response to the Election/Restriction requirement of 07/08/2021, Applicant, on 09/08/2021, elected Group I, claims 1-16, for examination. Claims 1-21 are pending in this application, of which claims 1-21 have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

 
3.	Applicant's election with traverse of the restriction dated 07/08/2021 in the reply filed on 09/08/2021 is acknowledged.
 
4.	In response to the restriction requirement, dated 07/08/2021, Applicant elected Group I, claims 1-16. 

5.	In the response filed September 08, 2021, Applicant amended claim 1. No new claims were presented for examination. 

6.	In response to Applicant’s argument “that it should be no undue burden on the Examiner to consider all claims in the single application. In addition, since claim 17 has been amended to directly depend from claim 1, a search of the subject matter of Group I will necessarily include the 

Information Disclosure Statement

7.	The information disclosure statements (IDS) filed on 03/24/2020, 04/06/2020, and 01/13/2021 have been acknowledged. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings

8.	The drawings are objected to because FIG. 6 includes boxes containing text in non-English language.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101

9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

11.	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-8 and 17-21), and system (claims 9-16) are directed to at least one potentially eligible category of subject matter (i.e., process, and machine, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-21 is satisfied. 
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite abstract ideas that fall into the (1) “Certain Methods of Organizing Human Activity” since the claims set forth steps for managing commercial interactions (e.g., marketing or sales activities or behaviors; business relations); and (2) “Mental Processes” or concepts performed in the human limitations reciting the abstract idea are indicated in bold below:
building, by a processing device, a pricing tree comprising a plurality of feature hierarchies, a pricing hierarchy and an order hierarchy according to a target product, wherein the pricing hierarchy comprises a plurality of pricing nodes, the order hierarchy comprises a plurality of target historical orders, and each of the target historical orders records a purchaser, a purchase quantity and a discount (This step falls under the “Certain Methods of Organizing Human Activity” by reciting a step for managing commercial interactions such as marketing/sales activities or behaviors; and can also be performed mentally via human evaluation/judgment/opinion perhaps with the aid of pen and paper); 
generalizing the pricing nodes by the processing device according to the target historical orders in the order hierarchy (The “generalizing” can be performed mentally via human evaluation/judgment/opinion perhaps with the aid of pen and paper);
generating a plurality of pricing paths according to a plurality of approximate products by the processing device, wherein each of the pricing paths comprises the feature hierarchies, the pricing hierarchy and the order hierarchy (This step is organizing human activity for similar reasons as provided for the “building” step above, and also encompasses mental processes since the generating may be accomplished by a human judgment or evaluation, such as with pen and paper); 
obtaining a plurality of simulated historical orders by the processing device at least according to a correlation between each of the pricing paths and the pricing tree 
and analyzing a total revenue with respect to a reservation price by the processing device using a probability model according to the target historical orders and the simulated historical orders (The “analyzing a total revenue” limitation falls under the “Certain Methods of Organizing Human Activity” by reciting a step for managing commercial interactions such as marketing/sales activities or behaviors, and can also be performed mentally via human evaluation/judgment/opinion perhaps with the aid of pen and paper).
Because the above-noted limitations recite steps falling within the Certain methods of organizing human activity, and Mental Processes abstract idea groupings of the 2019 PEG, they have been determined to recite at least one abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Independent claim 1 recites the additional elements of “a processing device” and independent claim 9 recites the additional elements of “a storage device,” “ a processing device,” “ a pricing tree establishing unit,” “a generalizing unit,” “ a path establishing unit,” “a simulation data establishing unit,” and “an estimating unit.” These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claim 1 recites the additional elements of “a processing device” and independent claim 9 recites the additional elements of “a storage device,” “ a processing device,” “ a pricing tree establishing unit,” “a generalizing unit,” “ a path establishing unit,” “a simulation data establishing unit,” and “an estimating unit.” These additional elements have been evaluated, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any computing device(s) under the sun may be used to implement the invention, including generic computers (Specification at paragraph 0041 e.g., “The graphical user interface 900 is such as a screen displayed on a desktop, a smartphone or a tablet.”). Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). 

Dependent claims 2-8, and 10-21 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to either recite additional details that fall within the scope of the abstract idea itself, or include additional elements that amount to using a generic computer to tie the abstract idea to a particular technological environment which, as noted above, is not enough to amount to a practical application or significantly more. Dependent claims 2-8, and 10-21 have been found to merely refine the abstract idea with details/steps that fall within same “Certain methods of organizing human activity,” and “Mental Processes,” abstract idea groupings discussed above in the analysis of independent claim 1 along with, at most, other abstract ideas. For example, claims 2-8 recite the following limitations: “wherein in the step of generalizing the pricing nodes, if order quantity of one of the pricing nodes is less than a threshold value, then some of the pricing nodes are merged”; “wherein in the step of generating the pricing paths, arrangements of the feature hierarchies of the pricing paths are not identical”; “wherein in the step of generating the pricing paths, content of the feature hierarchies of the pricing paths is not identical to that of the feature hierarchies of the pricing tree for the target product”; “wherein in the step of obtain a plurality of simulated historical orders, the correlation relates to a relevance between content of the order hierarchy of each of the pricing paths and the target historical orders corresponding to one of the pricing nodes of the pricing tree”; “wherein in the step of obtaining the simulated historical orders, the simulated historical orders are obtained according to data volume of the order hierarchy of each of the pricing paths”; “wherein in the step of analyzing the total revenue with respect to the reservation price, the probability model represents a transfer probability of each purchaser based on the reservation price”; and “wherein the feature hierarchies of each of the pricing paths comprise brand, function and positioning”, which further narrow the abstract idea recited in independent claim 1 by reciting additional details or steps that set forth activities for managing commercial interactions (marketing/sales activities). Dependent claims 10-21 have been evaluated as well, however similar to claims 2-8, these claims also set forth steps falling within the same Mental Processes, and/or Certain methods of organizing human activity abstract idea groupings recited in the independent claims. With respect to dependent claim 17, the display the pricing tree and display the total revenue steps, when evaluated under Step 2A Prong Two and Step 2B, amount to insignificant extra-solution output activity, which does not amount to a practical application (MPEP 2106.05(g)), nor add significantly more because such activity has been recognized as well-understood, routine, and conventional and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Furthermore, the “pricing tree display window,” “generalization button,” “simulated historical order increase button,” “reservation price input window,” and “total revenue display window” in claim 17  include additional elements that amount to using a generic computing elements or software to tie the abstract idea to a particular technological environment, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.	Claims 1-6, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Myr et al., Patent No.: US 7,379,890 B2, [hereinafter Myr], in view of Desai et al., Pub. No.: US 2010/0145773 A1, [hereinafter Desai].

As per claim 1, Myr teaches a revenue forecasting method (col. 10, lines 57-59: “The main purpose of the invented system is maximization of a preferred merchandising figure of merit like revenue, profit, etc.”; col. 16, lines 18-28, discussing that the use of historical sales records stored in a database is crucial for constructing a regression model, with subsequent estimation of parameters, and calculating expected revenues, expected demands, and other quantities of interest), comprising: 

building, by a processing device, a pricing tree comprising a plurality of feature hierarchies, a pricing hierarchy and an order hierarchy according to a target product, wherein the pricing hierarchy comprises a plurality of pricing nodes, the order hierarchy comprises a plurality of target historical orders (col. 32, lines 20-35, discussing that clicking a group name node and then [i.e., This shows that the pricing hierarchy comprises a plurality of pricing nodes]. Six of them are common indices, six refer to Unconditional Optimization, and six to Conditional Optimization. Common indices are Current Price, Lowest Price, Highest Price, Minimum Price, Maximum Price, and Base Price. Lowest Price and Highest Price are calculated for the available sales period. Minimum Price, Maximum Price and Base Price for a product are set by Administrator. Optimal Price, Price Change Price and Change % are calculated by the System using prediction and optimization models based on the historical sales data [i.e., the historical sales data corresponds to the target historical orders]; col. 33, lines 33-41, discussing that screen 3 presents us with a product selection menu; here the user has to select product categories and product groups in the selected categories. If he is interested only in particular products in the selected groups he can select them as well. All selections are done by ticking the desired items on the tree structure on the upper left pane), and each of the target historical orders records a purchase quantity and a discount  (col. 14, lines 52-59, discussing that it will be assumed that at the very start, there are available sales data for some previous period, say, one year. The sales data contain the sales conditions data that fill the matrices, as well as sale quantities; col. 16, lines 28-49, discussing that the historical data are stored in a file in some standard format and consist of sales records organized by dates and containing a number of attributes...We consider first the case of a single product item, and later a group of items. We can visualize the system database as a table containing the following groups of attributes: Sales conditions, promotion data, and sales data. Sales conditions contain such relevant attributes as SKUs, prices, time, day, weekday type, product brands, discounts: brand, quantity, package, pre-holiday discounts, etc...Sales data include SKU, sales volume, and time of day; col. 30, lines 6-8, discussing that a historical database is likely to contain abundant and detailed price records related to sales);

generalizing the pricing nodes by the processing device according to the target historical orders in the order hierarchy (col. 10, lines 34-37, discussing that using historical sales data, the model parameters can be estimated; col. 16, lines 18-28, discussing that the use of historical sales records stored in a database is crucial for constructing a regression model, with subsequent estimation of parameters, and calculating expected revenues, expected demands, and other quantities of interest; col. 32, lines 20-35, discussing that clicking a group name node and then Product Pricing nodes opens kinds of price indices and error indicators for all products in the selected group. Six of them are common indices, six refer to Unconditional Optimization, and six to Conditional Optimization. Common indices are Current Price, Lowest Price, Highest Price, Minimum Price, Maximum Price, and Base Price. Lowest Price and Highest Price are calculated for the available sales period. Minimum Price, Maximum Price and Base Price for a product are set by Administrator. Optimal Price, Price Change Price and Change % are calculated by the System using prediction and optimization models based on the historical sales data [i.e., This shows that the pricing nodes are generated according to the target historical orders in the order hierarchy]); 

generating a plurality of pricing paths according to a plurality of approximate products by the processing device, wherein each of the pricing paths comprises the feature hierarchies, the pricing hierarchy and the order hierarchy (col. 8, lines 1-2, discussing a learning algorithm for evaluating comparative efficiency of different promotion schedules; col. 8, lines 6-20, discussing a method and system for automatic maximization of revenue...It enables the user to determine optimum prices and in-store promotion schedules for groups of related products based on predicted product demands…Determination of optimal prices is initiated by execution of optimization scenarios, while optimal promotion schedules are generated continuously in real time after initial options have been set-up; col. 8, lines 21-34, discussing that optimization scenarios are selected by the user from the library of optimization templates parameterized by input [i.e., the First Pricing Leg, Promotion Scheduling Leg and Second Pricing Leg suggest a plurality of pricing paths]; col. 31, lines 4-23, discussing that for performing tasks like pricing optimization, sales forecasting or setting up promotion scheduling the system has to receive from the user a number of option selections, parameter and variable values. Those selections are arranged into three frameworks: Pricing Optimization Scenarios, Pricing Prediction Scenarios, and Promotion Scheduling Scenarios…After the user has made the required option selections and filled in the slots with parameter values, the Scenario Processor transforms the underlying scenario into the form suitable for feeding it into the computation engine, then requests from the computation 

analyzing a total revenue with respect to a reservation price by the processing device using a probability model (col. 9, lines 30-40, discussing a system and method for determining optimum prices for a set of products within a product category in a store, where the optimum prices are defined as the prices that maximize a merchandising figure of merit such as revenue, profit, or sales volume; col. 32, lines 48-60, discussing that in pricing predicting scenarios the main output is forecasts based on user-suggested prices. To request a forecast, the user defines a product, or a product category, or a group in a category, the corresponding prices, the figure of merit to be forecasted, and a target period for forecasting [i.e., the figure of merit corresponds to the total revenue – as noted above, the figure if merit can be revenue, profit or sales volume (see col. 9, lines 30-40)]. Then the Scenario Processor transforms the underlying scenario into the form suitable for feeding it into the computation engine, then requests from the computation engine to perform the necessary computations, and afterwards presents to the user a report that contains the results in an easy to read form; col. 26, lines 24-40).

Myr does not explicitly teach that each of the target historical orders records a purchaser; obtaining a plurality of simulated historical orders by the processing device at least according to a correlation between each of the pricing paths and the pricing tree; and analyzing a total revenue with respect to a reservation price by the processing device using a probability model according to the target historical orders and the simulated historical orders. However, Desai in the analogous art of forecasting systems teaches these concepts. Desai teaches:

each of the target historical orders records a purchaser (paragraph 0009, discussing that  most current price modeling systems generate pricing for a known set of products which have existing historical transaction data; paragraph 0012, discussing that embodiments of this system receive customer transaction data for the generation of product assortments and pricing. This customer transaction data includes, at a minimum, point of sales data. These point-of-sales records may be received as historical records or in real time. In addition to point of sales records, identification information for customers and product attribute data may be queried; paragraph 0150, discussing that the Customer Segment Analyzer 150 may include a Master Database coupled to a Customer Segment Generator…The Master Database may be populated with transaction history via POS Data 120. Likewise, the Master Database may include identity indexes for the transaction data. These identity indicators may be collected from various third parties such as credit card company identifiers, banking data, public registries and marketing databases; paragraph 0151, discussing that The POS data 120 may also be collected by the Customer Segment Generator. The Customer Segment Generator  may compare POS data to historical data in the Master Database. The Customer Segment Generator may then determine the identity of the household (or individual or organization) to which the POS data belongs [i.e., the identity of the individual to which the POS data belongs corresponds to the purchaser]; paragraph 0202, discussing that the Historical Data  may include point-of-sales (POS) data or other transaction logs; paragraph 0158);

obtaining a plurality of simulated historical orders by the processing device at least according to a correlation between each of the pricing paths and the pricing tree (paragraph 0007, discussing that product demand and elasticity may be modeled to project sales at a given price; paragraph 0012, discussing that in addition to point of sales records, identification information for customers and product attribute data may be queried…All this data may be referred to as ‘modeling data’ in some embodiments of the invention; paragraph 0013, discussing that this and 

analyzing a total revenue with respect to a reservation price by the processing device using a probability model according to the target historical orders and the simulated historical orders (paragraph 0005, discussing that one such method to increase revenue is providing a desirable set of products and properly pricing these products or services being sold. Additionally, the use of promotions may generate increased sales which aid in the generation of revenue... Thus, in many instances, there is a balancing between a business activity's costs and the additional revenue generated by said activity. The key to a successful business is choosing the best activities which maximize the profits of the business; paragraph 0017, discussing that the everyday pricing plan may include generating optimal prices for a product assortment. These optimal prices are generated utilizing the received modeling data. Traditional demand modeling using Bayesian statistics or decision tree based demand modeling may be utilized in some 

Myr is directed towards a system and method for profit maximization. Desai is directed towards a system and methods for a business tool for generating pricing decisions in a retail setting for the realization of a given business goal. Therefore they are deemed to be analogous 

As per claim 2, the Myr-Desai combination teaches the revenue forecasting method according to claim 1. Although not taught by Myr, Desai teaches wherein in the step of generalizing the pricing nodes, if order quantity of one of the pricing nodes is less than a threshold value, then some of the pricing nodes are merged (paragraph 0107, discussing that reduced processing times may be achieved by reformatting the data. For example, groups of related low sales volume products can optionally be aggregated as a single product and processed together [i.e., aggregating low sales volume products as a single product when the sales volume is low suggests merging some of the pricing does if order quantity of one of the pricing nodes is less 

Myr is directed towards a system and method for profit maximization. Desai is directed towards a system and methods for a business tool for generating pricing decisions in a retail setting for the realization of a given business goal. Therefore they are deemed to be analogous as they both are directed towards solutions for sales forecasting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Myr with Desai because the references are analogous art because they are both directed to solutions for sales forecasting and business planning, which falls within applicant’s field of endeavor (revenue forecasting and business planning), and because modifying Myr to include Desai’s features for wherein in the step of generalizing the pricing nodes, if order quantity of one of the pricing nodes is less than a threshold value, then some of the pricing nodes are merged, in the manner claimed, would serve the motivation of providing enhanced business plans and product decisions including product assortments, pricing and promotions (Desai at paragraph 0083), or in the pursuit of generating highly granular business decisions in an efficient and effective manner (Desai at paragraph 0290); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, the Myr-Desai combination teaches the revenue forecasting method according to claim 1. Myr further teaches wherein in the step of generating the pricing paths, arrangements of the feature hierarchies of the pricing paths are not identical (claim 1: “prediction means for predicting a product demand for a plurality of non-identical products in a target period 

As per claim 4, the Myr-Desai combination teaches the revenue forecasting method according to claim 1. Myr further teaches wherein in the step of generating the pricing paths, content of the feature hierarchies of the pricing paths is not identical to that of the feature hierarchies of the pricing tree for the target product (claim 1: “prediction means for predicting a product demand for a plurality of non-identical products in a target period using predetermined purchasing data and predetermined pricing factors for the plurality of non-identical products; col. 16, lines 28-50, discussing that the historical data consist of sales records organized by dates and containing a number of attributes. We consider first the case of a single product item, and later a group of items. We can visualize the system database as a table containing the following groups of attributes: Sales conditions, promotion data, and sales data. Sales conditions contain such relevant attributes as SKUs, prices, time, day, weekday type, product brands, discounts: brand, quantity, package, pre-holiday discounts, etc. Promotion data include SKU, product group, product category, TV screen location, time of day, and frequency of clip demonstrations. Sales data include SKU, sales volume, and time of day; col. 30, lines 52-67 & col. 31, lines 1-2, discussing that the Main Period contains First Pricing Leg, Promotion Scheduling Leg and Second Pricing Leg, and allows a potentially infinite number of iterations. The First Pricing Leg functions the same way as the Pricing Leg at the Initial Period, the main difference being that the regression model here contains promotion part as well. Promotion Scheduling Leg contains modules for Regression Model Construction/Update and Promotion Scheduling Procedure for obtaining a next promotion schedule. It either computes optimal promotion time allocation for a product category or adds a new close schedule in the scheduling space. Second Pricing Leg differs from the First Pricing Leg in that the influence of promoting enters into the regression model, so that numerical results will in general be different; col. 33, lines 50-60, discussing that screen 5 shows the Scenario Reports pane featuring a tree on the left. The tree provides pointers to key output data in the scenario reports that may be displayed in tables on the right. Clicking a group name node and then Product Pricing nodes opens 9 kinds of price indices for all products in the selected 

Examiner notes that Desai, in addition to Myr as cited above, also teaches: wherein in the step of generating the pricing paths, content of the feature hierarchies of the pricing paths is not identical to that of the feature hierarchies of the pricing tree for the target product (paragraph 0226, discussing that for many consumers, the first decision process is determining if a cereal purchase will be a kids' cereal or an adult cereal. The decision to purchase a kids' cereal may be further refined by a decision between sweetened cereal and unsweetened cereal; paragraph 0227, discussing that on the other hand, a customer purchasing an adult cereal may make the next decision between single grain cereals and multigrain cereals. If the customer wants a single grain cereal, the decision process may continue by choosing between sweetened cereals or unsweetened cereals; paragraph 0228, discussing that the decision tree may be particularly useful in determining the impact on product assortments, and for modeling demand impact between products. Thus, for example, a retailer debating altering their product assortment by introducing a new adult single grain unsweetened cereal (let's call it Super Rice Nuggets) may determine the effect this change in assortment may have on overall business sales. Other single grain unsweetened cereals, such as shredded wheat, may experience reduced sales. Likewise, products close to the new product on the decision tree may also experience reduced sales, such as a sweetened single grain adult cereal; paragraph 0229, discussing that as distance from the new product increases in the decision tree, the impact of the product's inclusion in the assortment will decrease. Thus, for our example decision tree, the addition of Super Rice Nuggets will have diminishing effects on multigrain adult cereals, and very little impact on kids' cereals; paragraph 0230, discussing that the impact a change in assortment has on other products may be further refined by referencing the demand coefficients between products in an existing assortment. 

As per claim 5, the Myr-Desai combination teaches the revenue forecasting method according to claim 1. Although not taught by Myr, Desai teaches wherein in the step of obtain a plurality of simulated historical orders, the correlation relates to a relevance between content of the order hierarchy of each of the pricing paths and the target historical orders corresponding to one of the pricing nodes of the pricing tree (paragraph 0012, discussing that in addition to point of sales records, identification information for customers and product attribute data may be queried…All this data may be referred to as ‘modeling data’ in some embodiments of the invention; paragraph 0013, discussing that this modeling data may then be utilized by the system to generate a decision tree (also referred to as a product decision tree). The product decision tree models consumer purchasing decisions as a tree structure. The decision tree may include a binary tree structure with individual products at each leaf. The decision tree may model any number of products, including fictitious products any of those not yet available within a given market. The product decision tree may be utilized by the system to analyze demand for a given leaf (product) in association with other related products; paragraph 0028, discussing that FIG. 9A is a graph of original profit from actual sales of the store using actual prices and optimal profit from optimized sales resulting from the calculated optimized prices bounded by its probability; paragraph 0140, discussing that the generation of an imputed cross-elasticity variable allows the analysis of the effects of a demand group on other demand groups within the same category. Here, a category describes a group of related demand groups which encompass highly substitutable products and complementary products; paragraph 0206, discussing that the Decision Engine may utilize decision trees, in conjunction with the demand modeling capabilities 

Myr is directed towards a system and method for profit maximization. Desai is directed towards a system and methods for a business tool for generating pricing decisions in a retail setting for the realization of a given business goal. Therefore they are deemed to be analogous as they both are directed towards solutions for sales forecasting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine 

As per claim 6, the Myr-Desai combination teaches the revenue forecasting method according to claim 1. Although not taught by Myr, Desai teaches wherein in the step of obtaining the simulated historical orders, the simulated historical orders are obtained according to data volume of the order hierarchy of each of the pricing paths (paragraph 0012, discussing that embodiments of this system receive customer transaction data for the generation of product assortments and pricing. This customer transaction data includes, at a minimum, point of sales data. These point-of-sales records may be received as historical records or in real time; paragraph 0088, discussing that the Econometric Engine 104 processes the analyzed data to provide demand coefficients 128 for a set of algebraic equations that may be used to estimate demand (volume sold) given certain marketing conditions (i.e., a particular store in the chain), including a price point; paragraph 0100, discussing that the data is then subjected to a first error detection and correction process. Typically, this step includes the removal of all duplicate records and the 

Myr is directed towards a system and method for profit maximization. Desai is directed towards a system and methods for a business tool for generating pricing decisions in a retail setting for the realization of a given business goal. Therefore they are deemed to be analogous as they both are directed towards solutions for sales forecasting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Myr with Desai because the references are analogous art because they are both directed to solutions for sales forecasting and business planning, which falls within applicant’s field of endeavor (revenue forecasting and business planning), and because modifying Myr to include Desai’s features for wherein in the step of obtaining the simulated historical orders, the simulated historical orders are obtained according to data volume of the order hierarchy of each of the pricing paths, in the manner claimed, would serve the motivation of providing enhanced business 

As per claim 17, the Myr-Desai combination teaches a graphical user interface of the revenue forecasting method according to claim 1. Myr further teaches comprising: a pricing tree display window used to display the pricing tree (col. 6, lines 11-14: “The interface includes a scenario/results processor that enables the user to prescribe an optimization scenario, and that presents the optimum prices to the user.”; col. 6, lines 47-51: “Graphical user interfaces allow a user to easily interact with the underlying modeling applications to set a specified goal, to query the consequences of proposed actions to compare results from more than one potential action using selected performance metrics.”; col. 9, lines 41-48, discussing displaying prices in a user-friendly form together with other relevant information of potential interest to the user; col. 8, lines 21-34);

a generalization button used for a user to click and input a generalization command to generalize the pricing nodes (col. 8, lines 21-34, discussing that the user's interface includes a scenario menu that enables him to select optimization scenarios or prediction scenarios including various input parameters, a means for interaction with the computation engine, and a report generator that presents optimum prices or predicted prices and accompanying relevant results in various formats. The system combines a rich store of optimization and prediction scenarios with real time information processing in which most recent data are merged into historical data acquired previously via interface with the system database; col. 31, lines 4-23, discussing that for 

a simulated historical order increase button used for the user to click to generate the plurality of pricing paths (col. 9, lines 41-48, discussing that the present invention provides flexible techniques for configuring optimization scenarios from the user interface, determining a set of optimum prices corresponding to the scenarios, and concurrent optimal clip demonstration scenarios, and displaying those optimum prices in a user-friendly form together with other relevant information of potential interest to the user; col. 31, lines 4-23, discussing that for performing task like sales forecasting or setting up promotion scheduling the system has to receive from the user a number of option selections, parameter and variable values…In all scenarios, the user is presented with a series of screens on which he is requested to tick menu options, make selections and enter input parameter values); 

a reservation price input window used for the user to input the reservation price (col. 31, lines 4-23, discussing that for performing task like sales forecasting or setting up promotion scheduling the system has to receive from the user a number of option selections, parameter and variable values. Those selections are arranged into three frameworks: Pricing Optimization Scenarios, Pricing Prediction Scenarios, and Promotion Scheduling Scenarios. In all scenarios, the user is presented with a series of screens on which he is requested to tick menu options, make selections and enter input parameter values. By so doing, the user effectively creates a computation scenario to be executed by the system at a later stage. After the user has made the 

a total revenue display window used to display the total revenue with respect to the reservation price (col. 9, lines 30-40, discussing a system and method for determining optimum prices for a set of products within a product category in a store, where the optimum prices are defined as the prices that maximize a merchandising figure of merit such as revenue, profit, or sales volume; col. 10, lines 22-26, discussing that the user interface module allows the user to select prediction scenarios, feed input parameters and options into the system, and to receive customized reports with optimal prices, predicted values and other information; col. 32, lines 40-46, discussing that screen 7 shows the Scenario Reports for product revenues; col. 32, lines 48-60, discussing that in pricing predicting scenarios the main output is forecasts based on user-suggested prices. To request a forecast, the user defines a product, or a product category, or a group in a category, the corresponding prices, the figure of merit to be forecasted, and a target period for forecasting [i.e., the figure of merit corresponds to the total revenue – as noted above, the figure if merit can be revenue, profit or sales volume (see col. 9, lines 30-40)]. Then the Scenario Processor transforms the underlying scenario into the form suitable for feeding it into the computation engine, then requests from the computation engine to perform the necessary computations, and afterwards presents to the user a report that contains the results in an easy to read form; col. 31, lines 60-65).

 a revenue forecasting system (col. 32, lines 40-46, discussing that screen 7 shows the Scenario Reports for product revenues), comprising: a storage device; and a processing device connected to the storage device (col. 8, lines 21-35, discussing that optimization scenarios are selected by the user from the library of optimization templates parameterized by input parameters and various options on the user's menu. The user's interface includes a scenario menu that enables him to select optimization scenarios or prediction scenarios including various input parameters, a means for interaction with the computation engine, and a report generator that presents optimum prices or predicted prices and accompanying relevant results in various formats. The system combines a rich store of optimization and prediction scenarios with real time information processing in which most recent data are merged into historical data acquired previously via interface with the system database; col. 31, lines 5-23, discussing that the Scenario Processor transforms the underlying scenario into the form suitable for feeding it into the computation engine).

Claims 10 and 18 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claims 11 and 19 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
Claims 12 and 20 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.

s 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Myr in view of Desai, in further view of Hagell, Pub. No.: US 2017/0132699 A1, [hereinafter Hagell].

As per claim 7, the Myr-Desai combination teaches the revenue forecasting method according to claim 1, but it does not explicitly teach wherein in the step of analyzing the total revenue with respect to the reservation price, the probability model represents a transfer probability of each purchaser based on the reservation price. However, Hagell in the analogous art of forecasting teaches this concept. Hagell teaches: 

wherein in the step of analyzing the total revenue with respect to the reservation price, the probability model represents a transfer probability of each purchaser based on the reservation price (paragraph 0126, discussing that company A has information (e.g. from a survey) that given the option of a lower price, 60% of the customers that use competitive Brand B, would switch to or least try Brand A. These are represented as customer switching rates 850 and 860, reflecting the customer decision from the base state. From the same survey and customer loyalty data, it is determined, that Brand A has an 80% customer retention rate, producing customer switching rates 870 and 880, accordingly; paragraph 0128, discussing that the Goal is reached by using sources of research including customer loyalty, corporate data, purchase habits, surveys, and market research to create brand switching probabilities. Brand switching can be utilized to determine future market share and value of an advertising campaign. Overall goal is to attain a new, higher percentage of market share for Brand A; paragraph 0130, discussing that the outcome is to recommend an initial lower price setting by Brand A to achieve a market share goal within the specified degree of probability).

The Myr-Desai combination describes features related to profit maximization. Hagell is directed towards economic planning and forecasting systems. Therefore they are deemed to be 

Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.

18.	Claims 8, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Myr in view of Desai, in further view of Hunt, Pub. No.: US 2009/0018996 A1, [hereinafter Hunt].

As per claim 8, the Myr-Desai combination teaches the revenue forecasting method according to claim 1. Myr further teaches wherein the feature hierarchies of each of the pricing paths comprise brand and function (col. 16, lines 28-50, discussing that the historical data consist of sales records organized by dates and containing a number of attributes. We consider first the case of a single product item, and later a group of items. We can visualize the system database as a table containing the following groups of attributes: Sales conditions, promotion data, and sales data. Sales conditions contain such relevant attributes as SKUs, prices, time, day, weekday type, product brands, discounts: brand, quantity, package, pre-holiday discounts, etc. Promotion data include SKU, product group, product category, TV screen location, time of day, and frequency of clip demonstrations. Sales data include SKU, sales volume, and time of day).

The Myr-Desai combination does not explicitly teach wherein the feature hierarchies of each of the pricing paths comprise positioning. However, Hunt in the analogous art of revenue analysis systems teaches this concept. Hunt teaches: 

wherein the feature hierarchies of each of the pricing paths comprise positioning (paragraph 0003, discussing methods and systems for aggregating, projecting, and releasing data; paragraph 0010, discussing that the systems and methods involve receiving a dataset in an analytic platform, the dataset including fact data and dimension data for a plurality of distinct product categories; paragraph 0657, discussing that the plurality of overlapping attribute segments may include a product attribute, a consumer attribute, and the like. The product attribute may be a nutritional level, a brand, a product category, and physical attributes such as flavor, scent, packaging type, product launch date, display location, and the like. The product attribute may be based at least in on a SKU).




Claims 16 and 21 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Cunningham et al., Patent No.: US 6,029,139 – describes a method and apparatus for optimizing promotional sale of products based upon historical data.
B.	Solanki et al., Patent No.: US 7,996,331 B1 – describes a computer-implemented systems and methods for performing pricing analysis.
Optimization Beyond Prediction: Prescriptive Price Optimization. In Proceedings of the 23rd ACM SIGKDD International Conference on Knowledge Discovery and Data Mining (KDD '17). Association for Computing Machinery – describes price planning scenarios for retail stores.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683